DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed on 5/07/21. As directed by amendment, claims 1 and 8 have been amended, claim 7 has been canceled, and claims 16-19 are newly added.
Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Inoue US 20180132699 and Fan US 20150351610) does not disclose, with respect to Claim 1, a following locking mode of recording a sampled X coordinate and Y coordinate, and when the manipulation portion is reset, using the set sampled x-y coordinate as an origin, and sending gout the locking signal to lock the endoscope in the origin of coordinates. Rather, Inoue discloses an endoscope locking method, comprising: a sampling step of acquiring an electric signal indicating coordinate information of a manipulation portion and converting the electric signal into an X coordinate and a Y coordinate of the manipulation portion and sampling according to a set sampling frequency (paragraph [0024]); a locking determination step of setting a locking condition based on change in coordinates of the manipulation portion (paragraph [0046]), and sending out a locking signal when a sampled X coordinate and Y coordinate of the manipulation portion meet a set change in Claims 2-6 and 8-10 are dependent from claim 1 and similarly allowable over the prior are of record.
With respect to Claim 11, Inoue discloses an endoscope locking method of a sampling step of acquiring an electric signal indicating coordinate information of a manipulation portion and converting the electric signal into an X coordinate and a Y coordinate of the manipulation portion and sampling according to a set sampling frequency (paragraph [0024]); a locking determination step of setting a locking condition based on change in coordinates of the manipulation portion (paragraph [0046]), and sending out a locking signal when a sampled X coordinate and Y coordinate of the manipulation portion meet a set change in coordinates of the manipulation portion (paragraph [0042]-[0046]); and a locking step of locking an endoscope according to the locking signal (paragraph [0042]-[0046]), but fails to teach a locking determination step of using a following locking mode recording sample x-y coordinate, and when the manipulation is reset, using the set sampled x-y coordinate as an origin, and sending gout the locking signal to lock the endoscope in the origin of coordinates. Claims 12-19 are dependent from claim 11 and similarly allowable over the prior are of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure.
•    US 5874944    				Khoury
•    US 20080221592    			Kawai
Khoury (US 5874944) discloses a joystick interface 30 (FIG. 1) including circuitry, such as an A/D converter and an ASIC for controlling the A/D converter, for providing a digital signal representation of the joystick X-Y coordinates to a computer. Additionally, the joystick interface 30 includes circuitry to detect when the joystick output signal has been at a steady-state level of operation for a predetermined period of time and upon detection of that condition, the circuitry powers down at least some of the circuitry. (See col.3, Ins.17-37).
Kawai (US 20080221592) discloses a medical device comprising a controller including a servo controller that performs attitude control of the bending portion. A primary part of the endoscope apparatus 1 is constituted by: an operation command section 7 as operation section and designating section constituted using, for example, a joystick 7a; a setting value command section 8 as setting value inputting section constituted using a keyboard 8a; a controller 5 that outputs a driving command value signal for controlling the driving section 10b based on an operation command value signal from the operation command section 7, a setting value set by the setting 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795